Citation Nr: 1037783	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension, including 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for chronic pulmonary 
disease.

4.  Entitlement to service connection for a gastrointestinal 
disability, including secondary to a psychiatric disorder.

5.  Entitlement to service connection for sleep apnea, including 
secondary to a psychiatric disorder.

6.  Entitlement to service connection for fibromyalgia, including 
secondary to a psychiatric disorder.  
7.  Entitlement to service connection for ocular hypertension of 
the left eye, including secondary to service-connected diabetes 
mellitus.  

8.  Entitlement to an initial rating in excess of 30 percent for 
carpal tunnel syndrome of the right upper extremity.

9.  Entitlement to an initial rating in excess of 20 percent for 
carpal tunnel syndrome of the left upper extremity.

10.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent disabling.

11.  Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity, currently rated 10 percent 
disabling.

12.  Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, currently rated 10 percent 
disabling.  

13.  Entitlement to an increased rating for a post-operative scar 
of the right chest wall.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from May 1965 to 
September 1969.

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions of the Lincoln, Nebraska, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that the new and material evidence requirement is 
a legal issue that the Board has a duty to address, regardless of 
the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

The issues of entitlement to service connection for a psychiatric 
disability, including PTSD, a gastrointestinal disability, 
including secondary to a psychiatric disorder, sleep apnea, 
including secondary to a psychiatric disorder, fibromyalgia, 
including secondary to a psychiatric disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  In November 1987, the Board denied the Veteran's initial 
claim for service connection for a nervous condition, including 
PTSD, and the Veteran did not appeal the decision.  

2.  In April 2002, March 2003, and September 2004 rating 
decisions, the RO continued to deny the Veteran's claim for 
service connection for a nervous condition, including PTSD; the 
Veteran filed notices of disagreement with the March 2003 and 
September 2004 rating decisions and he was provided with 
statements of the case; however, he did not file substantive 
appeals.  

3.  Evidence received since the September 2004 RO decision, 
considered in conjunction with the record as a whole, relates to 
an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

4.  In April 2002, the RO denied the Veteran's initial claim for 
service connection for hypertension and the Veteran did not 
appeal the determination.  

5.  The evidence added to the record since the April 2002 
determination does not relate to an unestablished fact necessary 
to substantiate the claim and/or raise a reasonable possibility 
of substantiating the claim for service connection for 
hypertension.

6.  The Veteran has not been diagnosed with a chronic pulmonary 
disease that is distinct from his service-connected residuals of 
lung cancer.  

7.  The medical evidence does not show that the Veteran has 
ocular hypertension of the left eye (or glaucoma) that is related 
to his military service, including the service-connected diabetes 
mellitus.  

8.  Throughout the rating period on appeal, the Veteran's right 
(major) carpal tunnel syndrome has been manifested by wrist and 
hand pain and fatigability, and dysesthesia at the surgical scar, 
consistent with moderate incomplete paralysis of the median 
nerve.

9.  Throughout the rating period on appeal, the Veteran's left 
(minor) carpal tunnel syndrome has been manifested by wrist and 
hand pain and fatigability, and dysesthesia at the surgical scar, 
consistent with moderate incomplete paralysis of the median 
nerve.  

10.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has not required a regulation 
of activities.  

11.  Throughout the rating period on appeal, peripheral 
neuropathy in the right lower extremity is no more than mild.  

12.  Throughout the rating period on appeal, peripheral 
neuropathy in the left lower extremity is no more than mild.  

13.  Throughout the rating period on appeal, a post-operative 
scar of the right chest wall is well-healed and tender; any 
functional impairment present has been separately rated as a 
surgical residual of the hemithorax.  


CONCLUSIONS OF LAW

1.  The unappealed November 1987 Board decision that denied the 
Veteran's claim for service connection a nervous condition, to 
include PTSD, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The unappealed September 2004 RO decision that denied the 
Veteran's request to reopen the claim for service connection for 
a nervous condition, to include PTSD, is final.  38 U.S.C.A. § 
7105 (West 2002).

3.  New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, to 
include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

4.  The unappealed April 2002 RO decision that denied service 
connection for hypertension is final. 38 U.S.C.A. § 7105 (West 
2002).

5.  The evidence received since the April 2002 rating decision is 
not new and material sufficient to reopen the claim for service 
connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  

6.  A chronic pulmonary disease was not incurred in or aggravated 
by military service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(a) (2009).  

7.  Ocular hypertension and/or glaucoma of the left eye was not 
incurred in or aggravated by military service, may not be 
presumed to have been so incurred or aggravated, and is not 
causally related to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2009).  

8.  The criteria for an initial rating in excess of 30 percent 
for right carpal tunnel syndrome have not been met during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 
(2009).  

9.  The criteria for an initial rating in excess of 20 percent 
for left carpal tunnel syndrome have not been met during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 
(2009).  

10.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.119, 
Diagnostic Code 7913 (2009).  

11.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2009).

12.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2009).  

13.  The criteria for a rating in excess of 10 percent for a 
post-operative scar of the right chest wall area have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.10 (2009); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect 
prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  

In light of the decision herein reopening the claim for service 
connection for a psychiatric disorder, to include PTSD, the Board 
finds that any errors with regard to the VCAA duties to notify on 
the matter are harmless.  

In March 2007, August 2007, January 2008, and May 2008 letters, 
issued prior to the rating decisions on appeal, the Veteran was 
provided notice regarding what information and evidence is needed 
to substantiate a claim for service connection, an increased 
rating, and a claim to reopen, as well as what information and 
evidence must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of, or 
submit any further medical evidence relevant to, the claims.  He 
was also advised of how disability ratings and effective dates 
are assigned.  

The Board notes that the Veteran's appeal of the initial ratings 
assigned for the carpal tunnel of the upper extremities are 
downstream issues, and additional VCAA notice is not required.  
38 C.F.R. § 3.159(b)(3) (2009); see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Board also observes the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA 
notice requirements in an increased rating case, was recently 
overturned in part by the Federal Circuit.  See Vazquez-Flores v. 
Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need 
not be further discussed in this decision.  Accordingly, the 
Board finds that the duty to notify provisions have been 
satisfactorily met, and neither the Veteran nor his attorney have 
pointed out any specific deficiency to be corrected.  



Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, and the Veteran's 
statements.  Moreover, the VA examination reports are adequate, 
as they were predicated on a review of the claims file, the 
pertinent evidence of record, and the Veteran's statements.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the 
Board's duty to assist has also been met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

New and Material Evidence

Generally, a claim that has been denied in a Board decision or an 
unappealed RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 7105(c); 38 
C.F.R. §§ 20.1100; see also Hayslip v. Principi, 364 F.3d 1321 
(Fed. Cir. 2004).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in active service or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis or hypertension becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such diseases shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Effective July 12, 2010, 38 C.F.R. § 3.304(f)(3) was amended to 
eliminate the requirement for corroborating evidence of a claimed 
in-service stressor if it is related to the Veteran's "fear of 
hostile military or terrorist activity."  The amendment has no 
impact on PTSD claims that arise out of in-service diagnoses of 
PTSD, or PTSD stressors experienced during combat, internment as 
a prisoner-of-war, or as a result of personal assault.  

Psychiatric Disorder to include PTSD

The RO denied the Veteran's initial claim for service connection 
for a nervous condition, to include PTSD, in December 1984 and 
January 1985 rating decisions.  The Veteran perfected an appeal 
to the Board, and in a November 1987 decision, the Board also 
denied the claim.  

The evidence of record at the time of the November 1987 Board 
decision included the Veteran's service treatment records, which 
showed the Veteran reported a history of trouble sleeping, 
depression, or excessive worry upon enlistment examination.  No 
psychiatric disability was reported, however, and no psychiatric 
disability was demonstrated during military service or upon 
discharge examination.  

VA records indicated that the Veteran was hospitalized in April 
1980 and April 1981 for various somatic complaints.  He was 
diagnosed with a personality disorder and somatization 
disturbances.  

In an October 1984 psychological evaluation, the Veteran reported 
that he observed rocket fire aboard river barges during his 
service in Vietnam and he experienced much fear of the dangers of 
river travel.  His alleged stressors also included being involved 
in fire fights, hearing machine guns going off, and seeing rocket 
attacks.  He also reported a suicide attempt during service.  The 
medical reports did not show a diagnosis of PTSD.  

Based on this evidence, the RO and the Board (in November 1987) 
concluded that the Veteran did not have PTSD and it was not shown 
that any other psychiatric condition was incurred in or otherwise 
related to the Veteran's military service.  The Veteran did not 
file a notice of disagreement with the Board's decision.  Hence, 
the decision became final.  38 U.S.C.A. § 7104.

The Veteran sought to reopen the claim on several occasions.  In 
a March 2003 rating decision, the RO reopened the claim, but 
denied it on the merits, concluding that although the Veteran had 
been diagnosed with PTSD, a confirmed stressor was not of record.  
In his stressor statement, the Veteran had related that he was 
sexually assaulted during his military service.  The Veteran 
initially appealed the determination, and he was provided with a 
Statement of the Case in August 2003.  However, he did not file a 
substantive appeal.  Hence, the March 2003 rating decision became 
final.  38 U.S.C.A. § 7105.  

The most recent attempt to reopen the claim prior to the current 
request was in 2004.  In a September 2004 rating decision, the RO 
concluded that new and material evidence had not been received.  
The Veteran filed a Notice of Disagreement with the determination 
and he was provided with a Statement of the Case in June 2006.  
In his Notice of Disagreement, the Veteran provided asserted an 
additional stressor of undergoing surgery for lung cancer.  
Additionally, it was reported that there was no record of an NCIS 
investigation involving a sexual assault or the Veteran's suicide 
attempt aboard the USS Gurke.  In the Statement of the Case, the 
RO concluded that new and material evidence had been received and 
reopened the claim.  The claim remained denied on the merits, 
however, because the evidence still did not show that the Veteran 
had been diagnosed with PTSD based on a verified stressor, and 
the medical evidence did not show that the Veteran had a 
psychiatric disorder that was incurred in or otherwise related to 
his military service.  The Veteran did not file a substantive 
appeal in response to the Statement of the Case.  Hence, the RO's 
determination became final.  

In February 2007, the Veteran again sought to reopen his claim 
for service connection for a psychiatric disorder, to include 
PTSD.  He has continued to assert that he has PTSD as a result of 
sexual trauma in service and/or due to the operation that he 
underwent for his lung cancer.  

The additional evidence associated with the file includes a 
January 2007 letter from a VA psychiatrist that concludes that 
the Veteran has PTSD as a result of sexual trauma and the 
surgical trauma he experienced for his lung cancer.  
Specifically, he noted that the Veteran experienced olfactory 
hallucinations of the smell of sheets that he was covered with 
during the surgery.  

The Board finds this additional evidence is new, in that it was 
not previously of record, and it is also material as it relates 
to a prior basis for denial of the claim, i.e., relating the 
Veteran's current PTSD disability, in part, to his lung surgery 
which was necessitated due to a service-connected disability (the 
Veteran established service connection for residuals of lung 
cancer in 2004).  Solely for the purpose of determining whether 
to reopen the claim, this evidence is presumed credible.  See 
Kutscherousky, supra.  Thus, new and material evidence has been 
received, and the claim is reopened.  To this extent only, the 
appeal is allowed.  

Hypertension

The RO denied the Veteran's initial claim for service connection 
for hypertension in an April 2002 rating decision.  

The evidence of record at the time of the April 2002 decision 
included the Veteran's service treatment records, which were 
negative for elevated blood pressure readings or a diagnosis of 
hypertension, and VA treatment reports that showed that the 
Veteran had been initially diagnosed with the disease 
approximately two years prior.  

Upon VA examination in January 2002, the Veteran was diagnosed 
with essential hypertension.  In an April 2002 addendum report, 
the VA examiner concluded that the essential hypertension was not 
due to or aggravated by the Veteran's diabetes mellitus.  

Based on this evidence, the RO concluded that it had not been 
established that the Veteran's hypertension was manifested in 
service, within a year of his discharge, or was otherwise related 
to his military service, including the service-connected diabetes 
mellitus.  The Veteran did not file a notice of disagreement with 
the decision.  Hence, the decision became final.  38 U.S.C.A. § 
7105.

In December 2007, the Veteran requested that his claim for 
service connection for hypertension, including secondary to 
diabetes mellitus be reopened.  The additional evidence 
associated with the file included VA outpatient treatment reports 
and examination reports, and the Veteran's statements.  He 
continues to assert that his hypertension is related to his 
military service, or secondary to his service-connected diabetes 
mellitus.  

Upon VA examination in September 2007, the examiner specifically 
stated that the Veteran's cardiac symptoms were not related to 
his diabetes and it was not aggravated by the diabetes mellitus.  

The additional medical evidence confirms the presence of 
hypertension.  Such fact was already considered in the prior 
decision.  As such, this evidence is merely cumulative of the 
evidence already considered and therefore, it is not new.  The 
Veteran has not submitted any medical evidence providing a link 
between his hypertension and service, including his service-
connected diabetes mellitus.  In fact, the more recent September 
2007 VA examination report continued to find that the Veteran's 
hypertension was not causally related to, or aggravated by, his 
service-connected diabetes mellitus.  To the extent the Veteran 
contends that the disease arose during service or was caused by 
service, as a lay person, he is not competent to provide a 
diagnosis or medical opinion.  Hence, his assertions are not 
material.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting 
that new and material evidence requirement is not satisfied by 
the veteran's own unsubstantiated opinion as to medical matters); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (noting 
that the Board must not assume the credibility of evidence "when 
the evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making the 
assertion").  

Moreover, to be new and material, the evidence must ultimately 
raise a reasonable possibility of substantiating the claim.  
However, the deficiency noted as the basis for the prior final 
denial remains unestablished.  There is no competent evidence 
suggesting that the Veteran has hypertension that arose during 
service or to a compensable degree within one year thereafter, 
nor has an opinion linking hypertension to service  or a service-
connected disability been provided.  Thus, the additional 
evidence does not raise a reasonable possibility that the Veteran 
has hypertension that is related to service, when considered in 
conjunction with the record as a whole.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for hypertension is not reopened.  

Service Connection

As discussed above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  The regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as a bronchiectasis, 
sarcoidosis, or tuberculosis, if manifest to a degree of 10 
percent within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Chronic Pulmonary Disease

The Veteran has requested service connection for chronic 
pulmonary disease.  The evidence reflects that he has established 
service connection for residuals of cancer of the lung as a 
result of exposure to herbicides during military service in the 
Republic of Vietnam during the Vietnam era.  The disability is 
currently rated 10 percent disabling under Diagnostic Code 6819.  
Upon VA respiratory examinations in January 2005 and April 2005, 
no other chronic pulmonary disability was diagnosed.  In the 
absence of any currently diagnosed disability (distinct from the 
residuals of lung cancer) that can be causally linked to service, 
the claim of service connection for a chronic pulmonary disease 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there can 
be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a current 
disability exists).  Consequently, the claim for service 
connection for a chronic pulmonary disease must be denied.  

Ocular Hypertension of the Left Eye

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service-connected disability may be service-connected to the 
degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  However, 38 C.F.R. § 3.310 
provides that VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected disease 
or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  

The Veteran has established service connection for diabetes 
mellitus and he asserts that he has ocular hypertension (or 
glaucoma) of the left eye, including due to the service-connected 
diabetes mellitus.  His service treatment records do not show 
that he was treated for ocular hypertension or glaucoma in 
service and there is no medical opinion relating ocular 
hypertension to the Veteran's active military service.  Moreover, 
upon VA eye examination in May 2008, the examiner concluded that 
the Veteran's ocular hypertension of the left eye was "entirely 
unrelated" to his service-connected diabetes mellitus and he had 
not been diagnosed with glaucoma.  Hence, glaucoma could also not 
be related to the service-connected diabetes mellitus.  In the 
absence of a medical opinion relating the Veteran's ocular 
hypertension of the left eye to his military service or a 
service-connected disability, the Board finds that service 
connection for that disability is not warranted.  

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the 
current appeal for arose from the initially assigned rating for 
the bilateral carpal tunnel syndrome, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

Carpal Tunnel Syndrome of the Upper Extremities

The Veteran is right handed, although he has reported that he is 
ambidextrous after a childhood accident involving the right upper 
extremity.  His bilateral carpal tunnel syndrome is currently 
assigned 30 and 20 percent disability ratings for the right upper 
extremity and the left upper extremity, respectively, under 38 
C.F.R. § 4.124a, Diagnostic Code 8515, for complete or incomplete 
paralysis of the median nerve, which affects parts of the wrist, 
hand, and fingers.  Under that code, Under Diagnostic Code 8515, 
a 70 percent evaluation may be assigned for complete paralysis of 
the median nerve of the major extremity and a 60 percent 
evaluation may be assigned for complete paralysis of the median 
nerve of the minor extremity, with the hand inclined to the ulnar 
side, the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); pronation incomplete 
and defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right angles 
to palm; flexion of wrist weakened; pain with trophic 
disturbances.  A 50 percent evaluation is assigned for incomplete 
paralysis of the median nerve of the major extremity that is 
severe.  When moderate, a 30 percent evaluation may be assigned, 
and when mild, a 10 percent evaluation may be assigned.  A 40 
percent evaluation is assigned for incomplete paralysis of the 
median nerve of the minor extremity that is severe.  When 
moderate, a 20 percent evaluation may be assigned, and when mild, 
a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

Significantly, the term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or due to partial 
regeneration.  Moreover, when the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a and Part 4, Code 8515.  

Upon VA peripheral neuropathy examination in September 2007, the 
Veteran's upper extremities were normal in color and temperature.  
There were no ulcers or trophic changes and the radial pulses 
were normal.  There was also no peripheral edema.  The effects on 
his daily activities were noted to be mild to moderate.  

Upon VA peripheral neuropathy examination in April 2008, the 
Veteran reported that he felt like there were bugs on his upper 
extremities and he experienced sharp poking sensations that came 
and went every day.  He indicated that his hands went to sleep 
when he talked on the telephone and that he had difficulty 
drinking a cup of coffee.  He also noted that his arms gave out 
on him when he did any type of overhead activity.  Clinical 
evaluation revealed noticeable weakness in the upper extremities 
with 4/5 strength.  Sensation was intact.  There was no 
paralysis.  EMG studies performed in March 2008 revealed findings 
consistent with moderate bilateral carpal tunnel syndrome.  

A September 2008 VA outpatient treatment note indicated that the 
Veteran was seen for complaints of difficulty with holding and 
grasping objects due to his carpal tunnel syndrome.  Physical 
examination revealed negative Phalen's, Tinel's, and Durkan's 
compression test.  He had a positive Finkelstein test, 
bilaterally, left greater than right.  There was decreased 
sensation to light touch and sharpness in the index finger on 
each side compared to the fifth digit, and there was weakness in 
the abductor pollicis brevis bilaterally at 4/5.  

The Board finds that the evidence of record, as detailed in 
pertinent part above, does not demonstrate symptoms compatible 
with severe incomplete paralysis of either upper extremity such 
as to warrant a rating in excess of 30 percent for the right 
upper extremity or a rating in excess of 20 percent for the left 
upper extremity at any time during the appeal period.  Phalen's, 
Tinel's, and Durkan's compression test were all negative and 
strength was reported to be only slightly reduced at 4/5.  
Paralysis was clearly not demonstrated, and there were no 
reported deformities of either hand.  Moreover, the EMG findings 
were reported to be consistent with moderate impairment of both 
upper extremities.  

The Board has considered the Veteran's arguments with respect to 
this disability, and acknowledges that he is competent to report 
his symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates evaluations in 
excess of those currently assigned are not warranted.

The Board finds, accordingly, that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for carpal tunnel syndrome of the right upper extremity 
and a rating in excess of 20 percent for carpal tunnel syndrome 
of the left upper extremity during the relevant appeal period.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54- 56 (1990).  Consequently, the claims for higher initial 
ratings must be denied.  

Diabetes Mellitus

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 20 percent is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).  

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

The medical evidence of record shows that the Veteran is insulin 
dependent, and is on a restricted diet.  However, despite the 
Veteran's claims to the contrary, there is no evidence that there 
are specific restrictions or regulation of his activities because 
of his diabetes mellitus.  In this regard, upon VA examination in 
September 2007, the examiner stated that the Veteran was not 
restricted in his ability to perform strenuous activity.  A 
January 2008 VA treatment record specifically recommended that 
the Veteran ride a stationary bike for five minutes three times a 
week and noted that he would be participating in the MOVE! 
Program.  An April 2008 endocrinology clinic note also indicated 
that he was advised to do as much exercise as he can tolerate.  

Consequently, the Board finds that the Veteran's increased rating 
claim must be denied.  There is no medical evidence showing that 
the Veteran's diabetes mellitus requires regulation of 
activities, as that term is defined in the applicable regulation.  
The Board also notes that ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year, or twice a month 
visits to a diabetic care provider, have not been demonstrated in 
the clinical records.  Accordingly, as there is no evidence that 
the Veteran's diabetes mellitus has required restriction of 
activities at any time during the rating period on appeal, the 
Board concludes that his symptoms more closely approximates the 
criteria for the currently assigned 20 percent evaluation.  
Hence, the claim for an increased rating must be denied.  

The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).  However, 
service connection is already currently in effect for 
disabilities that include peripheral neuropathy of the bilateral 
lower extremities, carpal tunnel syndrome of the bilateral upper 
extremities, and erectile dysfunction; and the Veteran is 
receiving special monthly compensation under 38 U.S.C.A. § 
1114(k) on account of loss of use of a creative organ.  
Furthermore, VA has determined that disabilities that include 
hypertension, and visual problems, are not related to the 
Veteran's diabetes mellitus.  

The Board has considered the Veteran's arguments with respect to 
this disability, and acknowledges that he is competent to report 
his symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates evaluations in 
excess of those currently assigned are not warranted.

In short, the Board finds that the evidence demonstrates symptoms 
consistent with a 20 percent rating, and the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
diabetes mellitus.  In reaching the conclusion above, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  



Peripheral Neuropathy of the Lower Extremities

The Veteran's peripheral neuropathy of the right and left lower 
extremities is currently assigned a separate 10 percent rating 
for each extremity under 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Under that Code, complete paralysis, where the foot 
dangles and drops, with no active movement possible of muscles 
below the knee and flexion of knee weakened or (very rarely) lost 
warrants 80 percent.  For incomplete paralysis that is severe, 
with marked muscular atrophy a 60 percent evaluation is assigned; 
where moderately severe a 40 percent evaluation is assigned.  
Moderate incomplete paralysis warrants a 20 percent evaluation 
and when mild, a 10 percent evaluation is assigned.  

Upon VA peripheral neuropathy examination in April 2008, the 
Veteran reported increasing lower extremity pain and weakness, 
especially in the left leg and he often felt like the left knee 
was going to give out on him.  Clinical evaluation revealed that 
he had 4/5 strength in both lower extremities with knee flexion 
on the left 3/5.  Sensation was intact bilaterally.  Similar 
findings were noted in an April 2008 VA pain clinic notation.  In 
a September 2008 outpatient note, it was reported that the 
Veteran had no palpable pretibial edema and no visible cyanosis.  
Upon VA examination in September 2007, clinical evaluation 
revealed normal temperature, color, dorsalis pedis pulse, and 
posterior tibial pulse on both lower extremities.  There were no 
trophic changes to the extremities and no ulcers.  There was 
decreased sensation to light touch testing of the feet and toes 
bilaterally and the effects on usual daily activities were 
assessed at mild to moderate.  There was no peripheral edema and 
the Veteran was able to drive.  

The Veteran has diminished sensation in both his lower 
extremities and complaints of pain.  However, there is relatively 
full functioning of the muscles and joints in the legs and feet 
as evidenced by the Veteran' ability to shop, exercise, do chores 
and drive.  Consequently, in light of the retained function of 
the extremities, the Board finds that the impairment due to the 
peripheral neuropathy is not consistent with more than mild 
incomplete paralysis of both lower extremities.  Hence, the 
assignment of a rating in excess of 10 percent is not warranted 
for either lower extremity.  

The Board has considered the Veteran's arguments with respect to 
this disability, and acknowledges that he is competent to report 
his symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates evaluations in 
excess of those currently assigned are not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  

Post-Operative Scar of the Right Chest Wall

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008 (the Veteran's claim 
was filed prior to this date), although a claimant may request 
consideration under the amended criteria.  In this case, the 
Veteran has not requested such consideration; hence, the new 
rating criteria will not be discussed herein.  

The Veteran's service connected scar from a thoracotomy is 
currently rated 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008) for unstable or painful scars.  
Diagnostic Code 7804 provides a 10 percent evaluation for scars 
that are superficial and painful on examination.  Note (1) to 
Diagnostic Code 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) provides 
that a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 on 
the amputation rule.).  

The Board will also consider whether the Veteran meets a higher 
disability rating under other Diagnostic Codes for skin 
disabilities.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. cm), 
or a 20 percent evaluation if the area or areas exceed 12 square 
inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).  A note following Diagnostic Code 7801 provides that a 
deep scar is one associated with underlying soft tissue damage.  
Scars that are superficial, are not productive of limitation of 
motion, and are not on the head, face, or neck warrant a 10 
percent evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm) or more.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).

A 10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note 
following this Diagnostic Code provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering of 
the skin over the scar.  

A 10 percent evaluation is authorized for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  

A note following Diagnostic Codes 7802, 7803 and 7804 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  

Scars may also be rated based on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).  

Upon VA examination in April 2005, it was noted that the Veteran 
had a 22-centimeter, well-healed scar over the right hemithorax 
with some mild swelling about the right breast.  There was no 
disfigurement and no evidence of pulmonary embolism or pulmonary 
failure.  The Veteran complained of pain and tenderness along the 
scar and the right chest wall, particularly with reaching or 
grasping.  Upon VA examination in September 2007, the Veteran 
reported pain upon bending and twisting in the area of the right 
hemithorax.  He did not describe any shortness of breath of 
dyspnea.  The scar was noted to be tender on palpation and there 
was underlying soft tissue damage, but there was no adherence to 
underlying tissue and no limitation of motion or other loss of 
function, and no skin ulceration.  Upon VA examination in 
September 2008, the Veteran reported that the scar did not affect 
him in any way, including in the performance of his activities of 
daily living.  

Based on this evidence, the Board concludes that the evidence 
does not support the assignment of an evaluation in excess of 10 
percent for the Veteran's right chest wall scar.  To warrant a 20 
percent rating for deep scars under Diagnostic Code 7801 the scar 
must encompass an area in excess 39 sq. cm.  As noted above, the 
area involved is less than that amount.  Moreover, the scar was 
well-healed although the area around it was tender with some 
underlying tissue damage - thus warranting the assigned 10 
percent rating. 

The Board further notes that evaluations for scars can be based 
upon impairment of function of the affected part.  However, in 
this case the Veteran is already receiving a separate a rating 
for functional impairment of the lungs/chest area under 
Diagnostic Code 6819 as a residual of the surgery.  Thus, 
evaluating functional impairment of this area due to scars, even 
if extant, would constitute impermissible pyramiding.  38 C.F.R. 
§ 4.14 (the evaluation of the same manifestation under different 
diagnoses is to be avoided).  Consequently, the claim for an 
increased rating for a post-operative scar of the right chest 
wall is denied.  

The Board has considered the Veteran's arguments with respect to 
this disability, and acknowledges that he is competent to report 
his symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates evaluations in 
excess of those currently assigned are not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  


ORDER

New and material evidence has been received and the claim for 
service connection for a psychiatric disorder, to include PTSD, 
is reopened; to this extent only the appeal is granted.  

New and material evidence has not been received and the claim for 
service connection for hypertension is not reopened and the 
appeal is denied.  

Service connection for a chronic pulmonary disease is denied.  

Service connection for ocular hypertension of the left eye, 
including secondary to service-connected diabetes mellitus is 
denied.  

An initial rating in excess of 30 percent for carpal tunnel 
syndrome of the right upper extremity is denied.

An initial rating in excess of 20 percent for carpal tunnel 
syndrome of the left upper extremity is denied.

An increased rating for diabetes mellitus is denied.  

An increased rating for peripheral neuropathy of the right lower 
extremity is denied.

An increased rating for peripheral neuropathy of the left lower 
extremity is denied.  

An increased rating for a post-operative scar of the right chest 
wall is denied.  


REMAND

Although the claim for service connection for a psychiatric 
disorder, to include PTSD is reopened, the Board finds that 
additional development is needed before a determination on the 
merits can be rendered.  Additionally, since the claims for 
service connection for gastrointestinal disability, sleep apnea, 
and fibromyalgia are premised in part on the theory that they are 
secondary to a psychiatric disorder, the Board finds that those 
issues are inextricably intertwined with the reopened claim.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.  Hence, they 
are deferred pending the development and readjudication of the 
PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA and private 
treatment records pertaining to the 
Veteran's psychiatric disability from 
October 2008 to the present and associate 
them with the record.

2.  Thereafter, the Veteran should be 
scheduled for a VA examination to 
ascertain the nature and likely etiology 
of any acquired psychiatric disorder, 
including PTSD.   The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history 
and assertions.  Any indicated tests or 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should also be 
informed that for the purposes of the 
examination, the Veteran's reports of 
sexual trauma in service have not been 
verified and may not be considered in 
determining whether the Veteran has PTSD.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran at least as likely as not currently 
suffers from an acquired psychiatric 
disability that had its clinical onset 
during his period of active service or that 
he has PTSD as a result of the surgery 
performed for his lung cancer.  The 
examiner should set forth all examination 
findings, along with the complete rationale 
for all conclusions reached.  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal should be readjudicated.  The issues 
of entitlement to service connection for a 
gastrointestinal disability, sleep apnea, 
and fibromyalgia, including secondary to a 
psychiatric disorder should also be 
readjudicated.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


